                                                  0U\W)-h -m-M
     Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 1 of 30 PageID# 29


Grievance #060466093                                                     /
 Profile Photo:
                     Inmate Info

                     Name: KAREEM OLAJUWAN
                     Booking Number: 031261
                     Nationality;
                     Submitted Date: 08/26/19 08:33
                     Submitted from Location/Room; 5D/5D
                     Current Location/Room: 5G/SG
 Audit Photo:        Facility: City Of Richmond


                     Form Info

                     Category: inmate Grievance
      MB,            Form; Inmate Grievance


                     Grievance Info

                     Status: CLOSED by Via0May
                     Facility Deadiine: 09/04/19 23:59
                      Grievance Level: 1
                     Inmate can reply: No
                      Disposition @ Level 1: Founded

  Summary of Grievance:

   The density has messed my mouth up.


  Details of Grievance:

   PIgssq bo specifics
   i continued to bleed all day and night and wish to be seen by an outside density to correct this problem immediately.
   Thanks you...



 i .»DATE/^liyiE                                  'j:      ACTrQNi;-.r;^'i .
08/30/19 14:30       l^m^May                       Staff Response              Heiio, You can submit a sick call for dental. The dentist will
                                                                               be able to make the recommendation on your follow up
                                                                               care. Kyla Brown, RN Director of Nursing MEDIKO PC
08/30/19 14:30       I^HIMay                       Changed Status              From 'Open' to 'Closed'

08/26/19 08:48       S^PMay                        Changed Disposition         Changed the disposition value for level 1 from to Founded
08/26/19 08:48       HHP May                       Staff Response              This issue will be forwarded to medical for a response. You
                                                                               need to allow 9 business days to get a response. Cpl. May
                                                                               Grievance Coordinator.

 08/26/19 08:33       KAREEM OLAIUWAN              Submitted New               The density has messed my mouth up.
     Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 2 of 30 PageID# 30
                                                                                 - tr9
Grievance #060816223                                                     2.
 Profile Photo:
                      inmate Info

                      Name: KAREEM OLAJUWAN
                      Booking Number: 031261
                      Nationality:
                      Submitted Date: 08/28/19 17:56
                      Submitted from Location/Room: 5D/5D
                      Current Location/Room: 5G/5G
 Audit Photo:         Facility: City Of Richmond


                      Form Info

                      Category: inmate Grievance
                      Form: inmate Grievance



                      Grievance info

                      Status: CLOSED by
                      Faciiity Deadiine: 09/06/19 23:59
                      Grievance Level: 1
                      Inmate can reply: No
                      Disposition @ Level 1: Rejected

 Summary of Grievance:

   in disagreement with ievei 1 response.


 Details of Grievance:

   Please be specific:
   i want an answer to ievei 1 response for this
   issue with the bleeding constantly in my mouth ail day and night is unsafe,unhealthy, and quite painful. I'm losing blood daily and it's
   obviously that this density here can not stop the bleeding, therefore I'm requesting to be seen by an outside professional. Thanks
   you...




                                  USER                                                     ■ .;•         , DlETAILEi'
08/29/19 09:54                 May                 staff Response              The first grievance is still open and waiting on a response
                                                                               from medicai. i Just came from speaking with you and
                                                                               explaining the process.
08/29/19 09:54       6H||^May                      Changed Status              From 'Open' to 'Closed'

08/29/19 09:43                                     Changed Disposition         Changed the disposition value for ievei 1 from to Rejected
08/28/19 17:56        KAREEM OLAJUWAN               Submitted New              in disagreement with Ievei 1 response.
                                                                        Telmate Visitations
        Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 3 of 30 PageID# 31
                                                                        Home        Mv Account         Hele   Logout    English
                                                 3                                                                      English


      My Account                   News                   Calendar | Messages                             Grievances              Requests

        Contacts
                                             Request inbox             Sent                   Closed           Drafts        Create New R«
                    Quick Links
                                                               Translate to   Choose Language
                    Visit Message Deposit

                                                                 Request #:064799853
                                                                 Sick Call
                                                                 Status: Closed
 Kareem                                     Medical Services
 Akeem
 Olajuwan                                                        *This request has been closed
                                                                 by Facility Staff.




                   P/'P/?




              Hey Mr. Olajuwan we can not schedule you for an outside visit without the recommendation of the dent
                 Close




https;//vlslt.telmate.com/user/grlevances/64799853?source=&status=closed&type=0                                                              1/2
                                            Telmate Visitations
        Case 3:21-cv-00004-HEH-EWH Document 1-1    Filed 01/06/21 Page 4 of 30 PageID# 32
                                                                        Home       Mv Account    Hele   Logoyl    English
                                                                                                                  English


     My Account         1          News           1      Calendar         j       Messages          Grievances |            Requests

        Contacts
                                              Request Inbox            Sent             Closed           Drafts        Create New Rf
                   Quick Links

                   V/ieit MoccanA DAnnfiit
                                                              Translate to Choose Language *

                                                                Request#:065296813
                                                                Sick Call
                                                                Status: Closed
Kareem                                       Medical Services
Akeem
Olajuwan                                                        *This request has been closed
                                                                by Facility Staff.




                                                /0/i>S/ //•




              Mr. Olajuwan,
              Your request has been received by medical and you have been placed on the list to see the nurse.
              Thank you,
              Andrews, RN

                 Close




https://visit.telmate.com/user/grievances/66296813?source=&status=closed&type=0                                                        1/2
     Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 5 of 30 PageID# 33

Request #068123643                                                     5^

 Profile Photo:
                     Inmate Info

                     Name: KAREEM OLAJUWAN
                     Booking Number: 031261
                     Nationality:
                     Submitted Date: 10/30/19 10:22
                     Submitted from Location/Room: 5G/5G
                     Current Location/Room: 2MED/2Med
 Audit Photo:        Facility: City Of Richmond


                     Form Info


      w
      f .A,.-'
                     Category: Medical Services
                     Form: Sick Call


                     Request Info

                     Status: CLOSlS by RSO Medical
                     Facility Deadline: 11/13/19 23:59

 Summary of Request:

   You people are playing fucking games with the bleeding In my mouth!11

 Details of Request:

   Please Be Specific:
   Nurse Blteyejnformed me that the mouth wash has expired. You're playing with my health and I'm contacting the head of medical..


S»TI^ME                          'USER''                                   "■
                                                                           '       .     . . ■ ■ .   DETAIIS
10/31/19 02:25        RSO Medical                  staff Response          10-31-19 0215 SENT

10/31/19 02:25        RSO Medical                  Changed Status          From 'Open'to 'Closed'

10/30/19 10:22        KAREEM OLAJUWAN              Submitted New           You people are playing fucking games with the bleeding in
                                                                           my mouthll!
     Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 6 of 30 PageID# 34

Grievance #068371173


 Profile Photo:
                      inmate Info

                      Name: KAREEM OLAJUWAN
                      Booking Number: 031261
                      Nationaiity:
                      Submitted Date: 11/01/19 09:00
                      Submitted from Location/Room: 5G/5G
                      Current Location/Room: 5G/SG
 Audit Photo:         Faciiity; City Of Richmond


                      Form Info

                     Category: Inmate Grievance
                      Form: Inmate Grievance


                      Grievance Info

                     Status: CLOSED by|PHBfMay
                      Facility Deadline: 11/15/19 23:59
                      Grievance Level: 1
                     Inmate can reply: No
                      Disposition @ Levei 1: Rejected

 Summary of Grievance:

   Being denied adequately medical treatment by the density, medical department, and the Sheriff.

 Details of Grievance:

  Please be specific:
  On January 22nd,2019 offender Kareem A.OIajuwon #31261,submltted an sick caii request In to be seen by the density. Upon being
  seen by the faciiity density doctor he along with his assistant performed xrays to the bottom right back teeth and determined that
  the teeth needed to be extracted because blood was coming from the gum .
  This procedure was completed.and the offender believed his problem was over: however, on July 2nd,2019 the offender complained
  again that his mouth were tender,sore and stills continued to bleed all day everyday. The doctor, density ordered a special kind of
  mouth wash and pain pill and gave Instruction to rinse mouth with solution twice a day and the bleeding will stop.
  In September 2019, offender Kareem A.OIaJuwon#31261 submitted another sick call request and was seen by the doctor density
  again for his bleeding In the mouth. Subsequently another xray way done. The doctor density stated to his assistant that he should
   have pulled teeth #32 first Instead of 41:^/


    DATI^IME
11/01/19 10:39       ^ijjj^May                    Changed Status            From 'Open' to 'Closed'
11/01/19 10:38                May                 Staff Response            You have previously grieved this issue so for that reason
                                                                            the grievance is non-grievabie.
11/01/19 10:37                                    Changed Disposition       Changed the disposition value for levei 1 from to Rejected
11/01/19 09:00       KAREEM OLAJUWAN              Submitted New             Being denied adequately medical treatment by the density,
                                                                            medical department, and the Sheriff.
     Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 7 of 30 PageID# 35
                                                                           -tm
Grievance #068375263
                                                                    7
 Profile Photo:
                      inmate Info

                      Name: KAREEM OLAJUWAN
                      Booking Number: 031261
                      Nationality:
                      Submitted Date: 11/01/19 09:41
                      Submitted from Location/Room: 5G/5G
                      Current Location/Room: 5G/5G
 Audit Photo
                      Facility: City Of Richmond

          ea
                      Form Info

                      Category: Inmate Grievance
                      Form: Inmate Grievance


                      Grievance Info

                      Status: OPEN
                      Facility Deadline: 12/01/19 23:59 (-ll4d)
                      Grievance Level: 2
                      Inmate can reply; No
                      Disposition @ 1: Founded

  Summary of Grievance:

   Cruel and unusual punishment.


  Details of Grievance:


   Please be specific;
   Offender Kareem A.OIajuwon#31261,is suffering from soreness of the mouth, pain and bleeding gum. Olajuwon.has been seen
   numerous time by medical and density and was informed by Dr. Broth,that there was nothing eles he can do to stop the bleeding
   because of gum decease. On January 22.2019 Dr.Broth.extracted the teeth number 31 instead of number 32. The gum has'nt heal as
   of yet and Olajuwon has seen this density all the way up until September 2019 complaining about the pain and suffering and the
   bloody gum.The special kind of mouth wash that Olajuwon was receiving has expired.
   Being under the care of the Sheriff,and receiving improperly medical treatment is considered cruel and unusual punishment especially
   at the rate of blood I daily lose. I suffered In pain all day long and be told by nurses that there is nothing they can do. I assume then
   medical and the Sheriff, will just allow me to keep bleeding until I bleed out and die.



     DtliJriME                                     ;         ACTION             r- ■ • • ^ ■■          ..ipEiAits.                .
12/26/19 11:08                 May                  Staff Response              Director of Nurse K. Brown RN.

11/26/19 13:18        KAREEM OLAJUWAN               Appeal                      Please provide me with the name of the person answering
                                                                                my grievance. Thank you. in addition to that 1 base my
                                                                                appeal on the fact that I'm receiving inadequately medical
                                                                                care by the employees of mediko. There is no where In life
                                                                                existence whereas a human being whether free in society or
                                                                                incarcerated should be denied proper medical treatment. In
                                                                                the case at hand medical as well as the density knows that
                                                                                the mouth wash is not stopping my mouth from bleeding all
                                                                                day and ail night with blood clot coming out of my mouth
                                                                                the size of a nickel. My question to medical and the density
                                                                                Is this;Do 1 Just continueiy to heavily bleed the way I'm
                                                                                bleeding until 1 bleed out and die or are you going to give
                                                                                me the medical service required to stop the bleeding???
11/26/19 13:18                                      Changed Status              From Closed to Open due to Appeal

 11/26/19 13:18                                     Changed Level               From 1 to 2 due to Appeal

 11/26/19 08:19                May                  Changed Status              From 'Open' to 'Closed'
 11/26/19 08:17                 May                 Staff Response              You have been seen several times and more mouth wash
                                                                                has been given to you.

 11/01/19 10:40                 May                 Staff Response              This issue will be forwarded to Maj. Porches for a response.
                                                                                Allow 9 business days for a response.

 11/01/19 10:40                May                   Changed Disposition        Changed the disposition value for level 1 from to Founded
 11/01/19 09:42        KAREEM OLAIUWAN              Submitted New               Cruel and unusual punishment.
     Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 8 of 30 PageID# 36
                                                      /SyJwm-f-
Grievance #070133063
                                                                    t>
 Profile Photo:
                     Inmate Info

                     Name: KAREEM OLAJUWAN
                     Booking Number: 031261
                     Nationality;
                     Submitted Date: 11/16/19 11:42
                     Submitted from Location/Room: SG/5G
                     Current Location/Room: 5G/5G
 Audit Photo:        Facility: City Of Richmond


                     Form info

                     Category: inmate Grievance
                     Form: inmate Grievance


                     Grievance Info

                     Status: CLOSED by^Bl^ May
                     Facility Deadline: 11/30/19 23:59
                     Grievance Level: 1
                     inmate can reply: No
                     Disposition |§> Level 1; Founded

  Summary of Grievance:

   I am submitting this grievance on grievance number 068375263

  Details of Grievance:
                                                           \
   Please be specific:
    Have not received an answer back within ^business days.



                                 USER   ■                 ACTibM;..

 11/19/19 15:22      ttqpMMay                     Changed Status         From 'Open'to 'Ciosed'

 11/19/19 15:22               May                 Staff Response         1 haven't received a response back for your grievance so 1
                                                                         will resubmit it.

 11/19/19 15:21      ^■IVMay                      Changed Disposition    Changed the disposition value for level 1 from to Founded
 11/16/19 11:42       KAREEM OLAJUWAN             Submitted New          1 am submitting this grievance on grievance number
                                                                         068375263.
     Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 9 of 30 PageID# 37

Grievance #071870723


 Profile Photo:
                     inmate info

                     Name: KAREEM OLAJUWAN
                     Booking Number: 031261
                     Nationality:
                     Submitted Date: 12/02/19 09:29
                     Submitted from Location/Room: SG/5G
                     Current Location/Room; 5G/5G
 Audit Photo:        Facility: City Of Richmond



      ■11
                     Form info

                     Category: Inmate Grievance
                     Form: inmate Grievance



                     Grievance info

                     Status: CLOSED by4||||^ May
                     Facility Deadline: im6/19 23:59
                     Grievance Level: 1
                     inmate can reply: No
                     Disposition (§) Level 1: Founded

 Summary of Grievance:

   Ms.May:


 Details of Grievance:

   Please be specific:
   Please provide me with a hard copy of my grievances against medical/dental from the month of January until November 2019.
  Thanks you.



                                 USER                     ACTION                                      DETAibSr        ' r
12/20/19 10:06      gjj^pMay                      Changed Status          From 'Open' to 'Closed'
12/20/19 10:05                                    Staff Response          Ok

12/20/19 10:05      mmpMay                        Changed Disposition     Changed the disposition value for level 1 from to Founded
12/02/19 09:29       KAREEM OLAJUWAN              Submitted New            Ms.May:
                                                               ^
   Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 10 of 30 PageID# 38   -lH
Request #072815213                                                         /D
 Profile Photo:
                       Inmate Info

                       Name: ICAREEM OUJUWAN
                       Booking Number: 031261
                       Nationality:
                       Submitted Date: 12/09/19 19:51
                       Submitted from Location/Room: 5G/5G
                       Current Location/Room: 2MED/2Med
 Audit Photo:          Facility: City Of Richmond


                       Form Info

                       Category: Medical Services
                       Form: Sick Call


                       Request Info

                       Status: CLOSED by RSO Medical
                       Facility Deadline: 12/24/19 23:59

 Summary of Request:

   Delayed response:

 Details of Request:

   Please Be Specific:
  The Sheriff has refused to answere the level 2 response on my grievance within a timely manner.The bleeding in my mouth is a very
  serious matter. The blood colts are getting bigger and the pains is increasing,
  i need immediately outside medical help.



                                - .USER-     ■              AcnpH
12/14/19 02:15          RSO Medical                  Changed Status          From 'Open'to 'Closed'

12/10/19 09:08          Tenlsha May                  Changed Level           Cleared level (last value: 1) due to recategorization to a request
                                                                             form

12A0/19 09:08           Tenisha May                  Recategorization        Changed Category and Form from 'Inmate Grievance
                                                                             (Grievancel/inmate Grievance'to 'Medical Sen/Ices (Request)/Sick
                                                                             Call'

12/09/19 19:51          KAREEM OLAIUWAN              Submitted New            Delayed response:
     Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 11 of 30 PageID# 39

                        - Sheriffs Office                              K
from:                           ^^Brown [kbrown@medikopc.com]
Sent:                            Monday, December 23, 2019 11:58 AM
To:                              May,          - SherifTs Office
Subject:                         Fw: Request #072815213: Deiayed response:
Attachments:                     request_72815213.pdf


   CAUlION: This message is from an external sender - Do not open attachments or click links unless you recognize the sender's
                                                    address and know the content is safe.




Mr. Olajuwan,the providers are looking at treatment options for you. Will be scheduled to discuss your
options. Thanks K Brown RN.


                                                      4   ■>




                 Brown, RN
           Director of Nursing
           MEDIKO PC
           1701 Fairfield Way
           Richmond, Virginia 23223
           kbrown@medikopc.com
           Phone:1-804-646-0040
           Fax:1-804-646-4955


                      MEDIKQ-
                      CoMttcnoMAt HmtwcAia

           Result Focused sa Relationship Driven*

           CONFIDENTIALITY NOTICE: This email message, including any attachments, is for the sole use of the intended
           recipient{s) and may contain confidential and privileged information or othenwise be protected by law. Any
           unauthorized review, use, disclosure or distribution is prohibited, if you are not the intended recipient, please
           contact the sender by reply email and destroy ail copies of the original message.




From: RSO Medical <notifications@telmate.com>
Sent: Wednesday, December 11,2019 7:52 AM
To: Kyia Brown
Subject: Request #072815213: Delayed response:

Click here to view: Request #072815213
I'm sending this to you because it looks like this is a grievance
  Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 12 of 30 PageID# 40



Squamous cell carcinoma
Squamous cell carcinomas(SCCs),also known as cpidermoid carcinomas,comprise a number of different tjpes ofcancer
 that result from squamous cells.'" These cells form the surface of the skin and lining of hollow organs in the body and line the
 respiratory and digestive tracts.^'*

 Common types include:

  ■ Squamous cell skin cancer: A type of skin cancer
 " Squamous-oell carcinoma of the lung: A type of lung cancer
 • Squamous cell thyroid carcinoma: A type of thyroid cancer
 ■ Esophageal squamous cell carcinoma: A type of esophageal cancer
 ■ Squamous-cell carcinoma of the vagina: A type of vaginal cancer
Despite sharing the name squamous cell carcinoma , the SCCs of different body sites can show differences in their presented
symptoms, natural history, prognosis, and response to treatment.



  Contents
  By body location
      Head and neck cancer
      Thyroid
      Esophagus
      Lung
      Penis
      Prostate
      Vagina and cervix
      Bladder

 Diagnosis
      Classification
          Tissue of ongin
          Other histopathologic subtypes
 Prevention

 References



By body location
Human papillomavirus infection has been associated with SCCs ofthe orophaiynx,lung,'^' fingers,'''and anogenital region.

Head and neck cancer
About 90%'"'' of cases of head and neck cancer(cancer of the mouth, nasal cavity, nasopharynx, throat and associated structures)
are due to SCC.



Thyroid
Primary squamous cell thyroid carcinoma shows an aggressive biological phenotype resulting in poor prognosis for patients.'®'

Esophagus
Esophageal cancer may be due to either esophageal squamous cell carcinoma (ESCC) or adenocarcinoma (EAC). SCCs tend to
occur closer to the mouth, while adenocarcinomas occur closer to the stomach. Dysphagia (difficulty swallowing,solids worse than
liquids)and painful swallowing are common initial symptoms.If the disease is localized,surgical removal ofthe affected esophagus
may offer the possibility ofa cure. Ifthe disease has spread,chemotherapy and radiotherapy are commonly used.

Lung
 Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 13 of 30 PageID# 41


When associated with the lung,it is typically a centrally located large-cell cancer(nonsmall-cell
lung cancer). It often has a paraneoplastic syndrome causing ectopic production of parathyroid
hormone-related protein, resulting in h>'percalcemia, but paraneoplastic syndrome is more
commonly associated with small-cell lung cancer. It is primarily due to smoking.'*'

Penis
Human papilloma\'irus (HPV), primarily HPV 16 and 18, are strongly implicated in the
                                                                                                      ■ wy^'t
de\'elopment of SCC of the penis. Three carcinomas in situ are associated with SCCs of the
penis:
                                                                                                         ■           ' ■''.'"'V-;tA'
 1. Bowen's disease presents as leukoplakia on the shaft. Around a third of cases progress to                \                     /
   SCC.
2. Erythroplasia of Queyrat, a variation of Bowen's disease, presents as erythroplakia on the
   glans.
                                                                                                    A large head and neck squamous
3. Bowenoid papulosis, which histologically resembles Bowen disease, presents as reddish
                                                                                                    cell carcinoma of the tongue as
    papules."^'                                                                                     seen on CT imaging


Prostate

When associated vrith the prostate,squamous cell carcinoma is very aggressive in nature. It is
difficult to detect as no increase in prostate-specific antigen levels is seen, meaning that the
cancer is often diagnosed at an advanced stage.


Vagina and cervix
Vaginal SCC spreads slowly and usuallj'stays near the vagina, but may spread to the lungs and
liver.This is the most common type of vaginal cancer.                                               Biopsy of a highly differentiated
                                                                                                    squamous ceil carcinoma of the
                                                                                                    mouth Haematoxyiln & eosin stain
Bladder
Most bladder cancer is transitional cell, but bladder cancer associated with schistosomiasis is
often SCC.


Diagnosis
Medical history, physical examination and medical imaging may suggest a squamous cell
carcinoma,but a biopsy for histopathology generally establishes the diagnosis.

Classification                                                                                      Photograph of a squamous cell
                                                                                                    carcinoma: Tumour Is on the left,
Cancer can be considered a veiy large and exceptionally heterogeneous femily of malignant           obstructing the bronchus(iung).
diseases, with squamous cell carcinomas comprising one of the largest subsets.'®'"""" All SCC       tieyond the tumour,the bronchus Is
lesions arc thought to begin via the repeated, unconlrolled division 01 cancer st^m cells of        inSamed and ^ntains .mucus.

epithelial lineage or characteristics. SCCs arise from squamoiis cells, which are flat cells that
line many areas of the body. Accumulation of these cancer cells causes a microscopic focus of
abnormal cells that are, at least initially, locally confined within the specific tissue in which the progenitor cell resided. This
condition is called squamous cell carcinoma in situ, and it is diagnosed when the tumor has not yet penetrated the basement
membrane or other delimiting structure to invade adjacent tissues. Once the lesion has growm and progressed to the point where it
has breached, penetrated, and inftltrated adjacent structures, it is referred to as "invasive" squamous cell carcinoma. Once a
carcinoma becomes invasive, it is able to spread to other organs and cause the formation ofa metastasis, or "secondary tumor".

Tissue of origin
The International Classification of Diseases for Oncology(ICD-0)system lists a number of morphological subtypes and variants of
malignant squamous cell neoplasms,including:'"'

 ■ Papillary thyroid carcinoma (code 8050/3)
 ■ Verrucous squamous cell carcinoma (code 8051/3)
 ■ Papillary squamous cell carcinoma (code 8052/3)
 ■ Squamous cell carcinoma (code 8070/3)
 Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 14 of 30 PageID# 42


  ■ Large-cell keratinizing squamous cell carcinoma (code 8071/3)
  ■ Large-cell nonkeratinizing squamous cell carcinoma (code 8072/3)
  ■ Small-cell keratinizing squamous cell carcinoma (code 8073/3)
  - Splndle-cell squamous cell carcinoma (code 8074/3) It Is also known as spindle-cell carcinoma.'"') and Is a subtype
    characterized by spindle-shaped atypical cells.'"'
  ■ Adenoid/pseudoglandular squamous cell carcinoma (code 8075/3)
  ■ Intraepidermal squamous cell carcinoma (code 8081/3)
  ■ Lymphoepithelial carcinoma (code 8082/3)
 Other variants ofSCCIs are recognized under other systems,such as heratnaranthnma

 Other histopathologic subtypes
  ■ Erythroplasla of Quevrat
 • Maqollns ulcer is a type ofSCO that arises from a nonheallng ulcer or burn wound. More recent evidence, however,suggests
  that genetic differences exist between SCO and Marjoiin's ulcer, which were previously underappreciated.'^^'
One method ofckssifying squamous cell carcinomas is by their appearance under microscope. Subtypes may include:
 ■ Adenoid squamous cell carcinoma (also known as pseudoglandular squamous cell carcinoma)Is characterized by a tubular
    microscopic pattem and keratlnocvte acantholvsis.'"'
 « Basaloid squamous cell carcinoma Is characterized by a predilection for the tongue base.'"'
 ■ Clear-cell squamous cell carcinoma (also known as clear-cell carcinoma of the skin) Is characterized by keratlnocytes that
    appear clear as a result of hydropic sweiiino.''^
 ■ Signet ring-cell squamous cell carcinoma (occasionally rendered as signet ring-cell squamous cell carcinoma)is a histological
   variant characterized by concentric rings composed of keratin and large vacuoles corresponding to markedly dilated
   endopiasmic reticulum.'"'These vacuoles grow to such an extent that they radically displace the cell nucleus toward the cell
    membrane, giving the cell a distinctive superficial resemblance to a "signet ring" when viewed under a microscope.




 Adenoid squamous Basaloid squamous Clear-cell squamous Spindle-cell
 cell carcinoma   cell carcinoma    cell carcinoma      squamous                      cell
                                                                    carcinoma




Prevention
Studies have found evidences for an association between diet and skin cancers, including SCO.The consumption of high-fat dairy
foods increases SCO tumor risk in people with previous skin cancer. Green leafy vegetables may help prevent development of
subsequent SCO and multiple studies found that raw vegetables, citrus fruits and noncitrus fruits are significantly protective
against SSC risk."S' On the other hand, consumption of whole milk, yogurt, and cheese may increase SCC risk in susceptible
people. " In addition, meat and fat dietary pattem can increase the risk of SCC in people without a history of SCC, but the
a^ociation is again more prominent in people with a history of skin cancer."®' Tobacco smoking and a dietary pattern
characterized by high beer and liquor intake also increase the risk ofSCC significantly.'""'®'
References
                                                                                                                   National


^ rareinomas
  JarJnJma? in Westem China . Oncology
                                2009)."Corfelation of HPV-16/18
                                       Reports. 21 (6); 1627-32. infection of human
                                                                 doi:10.3892/of     papillomavims with lung squamous oell
                                                                                 00000397
   (https.//doi.org/10.3892%2For 00000397). PMID 19424646 fhttPs://Dubmed.ncbl.nlm.nih.qov/19424646).
 Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 15 of 30 PageID# 43


                                      Carcinoma In Situ of the Finger"(http://www.medscaDe.com/viewartiele/4583fi7^ Retrieved

  4- 'Types of head and neck cancer - Understanding - Macmillan Cancer Support"
     t<^eve^"^M"^h^°^
  5. Syed Ml,Stewart M. Syed 8, Dahill S,Adams C, McLellan DR, Clark LJ (January 2011)."Squamous cell carcinoma of the
     thyroid gland: pnmary or secondary disease?". The Journal ofLaryngology and Otology. 125(1): 3-9.
     doi:10.1017/80022215110002070(https://doi.org/10.1017%2FS0022215110002070). PMID 20950510
     (https://pubmed.ncfai.nlm.nih.Qov/20950510).
  6. Pooler p. Hannon            Forth C, Matfin G(2010). Forth pathophysioloay: concepts ofaltered health states
     (httpS.//bQ0ks.gOOgle.COm/bookS?ld=2-MFXOEG0lcC&pg=PA660)f1st Canarlian aH r Philartalnhla pa- Wnltsrs Kliiwpr
     Health/Llppincott Williams & Wiikins. p. 660. ISBN 978-1-60547-781-7.

  ^ IS^N 97^1^'l60 29'73^^^                Fausto N (2007). Robbins Basic Pathology Ifith ed.). Philadelphia: Saunders/Elsevler. p. 688.
  8. Berman JJ(November 2004).'Tumor taxonomy for the developmental lineage classification of neoplasms"
     (https://www.ncbi.nlm.nih.gov/pmc/articles/PMCS35937)        — iiMvoQ doi m nRfi/iaTi-OAnT^jrw
                                                     535937(https://www.ncbi.nlm.nlh.aov/pmc/articles/PMC535937)
     PMID 15571625(https://pubmed.ncbi.ntm.nih.gov/15571625).
  9. Berman JJ (March 2004).'Tumor classification: molecular analysis meets Aristotle"
    (hffis://www.ncfal.nlm.nih.aov/Dmc/artic!es/PMC41SS52). SMC Cancer. 4(1): 10. dol:10.1188/1471-12407=4-10
                      ^^      F1471-2407-4-10) PMC 415552(https://www.ncbi.nlm.nih.gov/Dmc/artides/PMC415552)
     PMID 15113444(https://pubmed.ncbi.nlm.nih.gov/15113444).
10. Travis WD. Brambllla E, Muller-Hermelink HK, Harris CC. eds.(2004). Pathology and Genetics of Tumours ofthe Luna. Pleura.
    Thymus and Heart(http://www.iarc.fr/en/publications/pdfs-online/pat-gen/bb10/bb10-cover.pdf)(PDF). World Health
     Organization Classification of Tumours. Lyon: lARC Press. ISBN 978-92-832-2418-1. Retrieved 27 March 2010.
11. yVorld Health Organization. International ClassWcation ofDiseases tor Oncology, Second Edibon. Geneva,Switzerland* World
     Health Organization, 1990.
12. RapinI RP, Bolognia JL, Jorlzzo JL(2007). Dermatology:2-Volume Set. St. Louis: Mosby. ISBN 978-1-4160-2999-1.
13. FItzpatrick TB. Freedberg IM, eds.(2003). Fitzpatrick's dermatology in general medicine {6th ed.). New York. NY: McGraw-Hill
     p. 743. ISBN 978-0-07-138078-8.
14. Sinha S. Su S, Workentine M,Agabalyan N. Cheng M, Gabriel V, Biernaskie J (January 2017).'Transcriptional Analysis
    Reveals Evidence of Chronically Impeded ECM Tumoverand Epithelium-to-Mesenchyme Transition in Scar Tissue Giving
     Rise to Manolin's Ulcer". Joumal ofBum Care & Research. 38 (1): e14-e22. dol:10.1097/BCR.0000000000000432
    (https.//doi.org/10.1097%2FBCR.0000000000000432). PMID 27679957(https://pubmed.ncbi.nlm.nih.gov/27679957).
15. Ete StefanI E. Deneo-Pellegrini H, Ronco AL, Boffetta P, Brennan P, Muftoz N. Casfelisagu6 X,Correa P, Mendilaharsu M
    (October 2003)."Food groups and risk of sguamous cell carcinoma ofthe oesophagus: a case-control study in UruguaY'
    (https://www.ncbl.nlm.nih.gov/pmc/articles/PMC2394307). British Journalnf Canrer ftanv i7no-i/i                                           —
    dol:10.1038/sj.bic.6601239(https://d0i.0rg/l0.1038%2Fsl.blc.6601239). PMC 2394307
    (https://www.ncbi.nlm.nih.goypmc/articles/PMC2394307). PMID 14520448(https://pubmed.ncbi.nlm.nlh.qov/14520448).
                                                                  Goan YG. Chou SH, Huang CT, Lee CY, Hung HC, Yang JF, Wu MT(July
    *r if.- 25(7-8):
    Nutrition. ' 753-61. doi:10.1016/i.nut.2009.02.002
                         occurrence ofsquamous cell carcinoma    in different sections ofthe esophagusPMID
                                                       (https://doi.Org/10.1016%2Fi.nut.2009.02.002).  in Taiwanese men".
                                                                                                             19394796
    (https://pubmed.ncbi.nlm.nlh.gov/19394796).
17. Hughes MC, van der Pols JC, Marks GC,Green AC(October 2006)."Food Intake and risk ofsquamous cell carcinoma ofthe
    Skin in a community: the Nambour skin cancer cohort study". intemaVonat Journal of Cancer. 119(8)* 1953-60
    dO!:10.1002fijc.22051 (https://d0l.0rg/l0.1002%2F!ic.22061). PMID 16721782(httcs://Pubm9d.nchi.nlm.nlh.aov/16721782V
18. Ibiebele Tl. van der Pols JC. Hughes MC. Msrks GC. Williams GM. Green AC(May 2007)."Dietary pattern in association with
    fdoi:10.1093/aicn/85.5.1401
              f               of(https://doi.org/10.1093%2Faicn%2F85
                                 the skin: a prospective study". The American Joumal
                                                                        S 1401) PMIDof Clinical Nutrition. 85(5): 1401-8
                                                                                     17490979
    (https://pubmed.ncbi.nim.nih.gov/17490979).
19. Bahmanyar S,Ye W(2006)."Dietary patterns and risk ofsquamous-cell carcinoma and adenocarcinoma of the esophagus and
    fqoi:■ 10.1207/s15327914nc5402_3
                            gastric cardia: a population-based case-control study in Sweden".
                                       (https://d0i.0rg/l0.1207%2Fs15327914nc5402      3). PMIDNutrition
                                                                                                 16898861and Cancer. 54(2); 171-8
    (https://pubmed.ncbl.nlm.nih.gov/16898861).                                                  —

Retrieved from ■http5://en.wikipedia.orgAy/inclex.php?tille°Squamous .cell carclnoma&o!did=932S82950"

This page was last edited on 26 December 2019, at 23:33 (UTC).
                                                                           additionallop
and Pnvacy Policy. Wlkipeoiaw 15 a registered trademark of the WiklmefeiFBundatten     terms may apply. By using"nthis site,^you agree to the Terms
                                                                                          a nnn.nmf!t                                               of Use
                                                                                                                                              lermsoruse
         Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 16 of 30 PageID# 44

    Grievance #077761123
                                                                           /3
      Profile Photo
                          inmate Info

                          Name; KAREEM OLAJUWAN
                          Booking Number: 031261
                          Natlonaiity;
                          Submitted Date: 01/22/20 11:47
                          Submitted from Location/Room: 5G/5G
                          Current Location/Room: 5G/5G
      Audit Photo         Facility: City Of Richmond


                         Form Info

            V -J         Category: Inmate Grievance
                         Form: Inmate Grievance


                         Grievance Info

                         Status: CLOSED by|BMI^May
                         Facility Deadline; 02/05/20 23:59
                         Grievance Level: 1
                         Inmate can reply: No
                         Disposition @ Level 1: Founded

      Summary of Grievance:

       Medical nurse for today is denying me my pain medicine. When she came up here I was at the law library.

      Details of Grievance:

       Please be specific:
       I'm in pains and need my medicine!



i       DAijlhriME      t-i-v      vsams-                                     • -L 3           ..                                          ;■ r
    01/27/20 09:06                                   Changed Status            From 'Open' to 'Closed'
    01/27/20 09:06               May                 Staff Response            Mr. Olajuwan the nurse was not denying you your
                                                                               medication. She Informed the deputy to bring you down for
                                                                               medication when you returned. Sorry for the confusion.
                                                                               Thanks

    01/23/20 09:13               May                 Staff Response            This issue will be forwarded to medical for a response.
                                                                               Allow 9 business days for your response.
    01/23/20 09:11                                   Changed Disposition       Changed the disposition value for level 1 from to Founded
    01/22/20 11:47       KAREEM OLAJUWAN             Submitted New             Medical nurse for today is denying me my pain medicine.
                                                                               When she came up here 1 was at the law library.
     Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 17 of 30 PageID# 45

.Grievance #078759923
                                                                   t£
   Profile Photo:
                      inmate Info

                      Name: KAREEM OLAJUWAN
                      Booking Number: 031261
                      Nationality:
                      Submitted Date: 01/30/20 10:03
                      Submitted from Location/Room: 5G/5G
                      Current Location/Room: 5G/5G
  Audit Photo:        Facility: City Of Richmond


                      Form Info

                      Category: Inmate Grievance
                      Form: Inmate Grievance


                      Grievance Info

                      Status: CLOSED byfll^ May
                      Facility Deadline: 02/13/20 23:59
                      Grievance Level: 1
                      inmate can reply: No
                      Disposition @ Level 1: Founded

  Summary of Grievance;

   No special kind of mouth wash. No peroxide In the past 3 to 5 days.

  Details of Grievance:

   Please be specific:
   The peroxide have not been on the cart. No mouth wash.


. . .dat^^e         Siila       USER              i;a;^iTioN                                         DETAILS            ■■    ■      ■
02/10/20 08:52       VHBVMay                      Changed Status         From 'Open'to 'Closed'
02/10/20 08:51      flRHI May                     Staff Response         This Issue will be forwarded to the provider.He has
                                                                         reordered the Chlorhexidine two time a day. Medical
01/31/20 09:31                May                 Staff Response         This issue will be forwarded to medical for a response.
                                                                         Allow 9 business days for a response.
01/31/20 09:30      iHlfe May                     Changed Disposition    Changed the disposition value for level 1 from to Founded
01/30/20 10:03       KAREEM OLAIUWAN             Submitted New           No special kind of mouth wash. No peroxide In the past 3 to
                                                                         5 days.
    Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 18 of 30 PageID# 46
                                                                               a
Request #084870883

   Profile Photo:
                       Inmate info

                      Name: KAREEM OLAIUWAN
                      Booking Number: 031261
                      Nationality:
                      Submitted Date: 03/20/20 15:37
                      Submitted from Location/Room: 5G/5G
                      Current Location/Room: 2MED/2Med
  Audit Photo:        Facility: City Of Richmond


                      Form Info

                      Category: Medicai Services
                      Form: Sick Gail


                      Request Info

                      Status: CLOSED by RSO Medical
                      Facility Deadline: 04/03/20 23:59

  Summary of Request;

   Need to be provided with copies of all medical request form.

  Details of Request:

   Please Be Specific:
   Please provide me with copies of ail medical request form.


                      i'      9Jiistii-9                   ACTION    9^9                      :p^fLS
03/20/20 22:48        RSO Medical                   Staff Response   Mr. Oiajuwan, Your request has been received and has
                                                                     been forwarded to the appropriate department. Thank you,
                                                                     Andrews, RN
03/20/20 22:48        RSO Medical                   Changed Status   From 'Open'to 'Closed'
03/20/20 15:37        KAREEM OLAIUWAN               Submitted New    Need to be provided with copies of all medical request
                                                                     form.
     Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 19 of 30 PageID# 47

 Recjuest #085275803

   Profile Photo:
                       Inmate info

                       Name: KAREEM OUJUWAN
                       Booking Number: 031261
                       Nationality:
                       Submitted Date: 03/24/20 18:03
                       Submitted from Location/Room: 5G/SG
                       Current Location/Room: 2MED/2Med
   Audit Photo;        Facility: City Of Richmond


                       Form Info

                       Category; Medical Services
                       Form: Sick Call


                       Request Info

                      Status: CLOSED by RSO Medical
                      Facility Deadline: 04/07/20 23:59

  Summary of Request:

    Nurse Nuttoff.dellberately denied me my pain medication for the painful cancer in my mouth.
  Details of Request:

   Please Be Specific:
   Nurse Nuttoff.should have asked the pod deputy to announced pill call rather than taking for granted that I'm not taking my med.

                                                      :
04/06/20 10:02         RSO Medical                  staff Response          Mr. Olajuwan the deputy's have to announce the pill call we
                                                                            do not. 1 do apologize If there was a misunderstanding.
04/06/20 10:02        RSO Medical                   Changed Status          From 'Open'to 'Closed'
04/06/20 10:00        RSO Medical                   Changed Status          From 'Closed'to 'Open'
03/24/20 23:55        RSO Medical                   Staff Response          Mr. Olajuwan, 1 have forwarded this to my director. Thank
                                                                            you, Andrews, RN
03/24/20 23:55        RSO Medical                   Changed Status          From 'Open' to 'Closed'
03/24/20 18:03        KAREEM OLAJUWAN               Submitted New          Nurse Nuttoff,dellberately denied me my pain medication
                                                                           for the painful cancer In my mouth.
                                                                '
                                                                -


     Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 20 of 30 PageID# 48

 Recjuest #085861223
                                                                    /y
   Profile Photo:
                      Inmate Info

                      Name: KAREEM OLAJUWAN
                      Booking Number: 031261
                      Nationality:
                      Submitted Date: 03/30/20 20:59
                      Submitted from Location/Room: 5G/5G
                      Current Location/Room: 2MED/2Med
   Audit Photo:       Facility: City Of Richmond


                      Form Info

                      Category: Medical Services
                      Form: SickCaii


                      Request info

                     Status: CLOSED by RSO Medicai
                     Facility Deadline: 04/13/20 23:59

  Summary of Request:

   Unbearable pains in bottom right jaw born through my ear.

  Details of Request:

   Please Be Specific:
   Need to immediately be seen by the density or sent to the emergency room.This pain is unbearable.


    PAf^ME                     ■ :aSER                    ACTION
03/31/20 06:22        RSO Medicai                  Staff Response         Mr. Olajuwan. 1 am not at liberty to give you an exact date
                                                                          however, 1 can assure you that your surgery is VERY soon. 1
                                                                          understand that you're in pain. There's nothing outside of
                                                                          what you currently receive that we can do for you. Thank
                                                                          you, Andrews, RN
03/31/20 06:22       RSO Medical                   Changed Status         From 'Open'to 'Ciosed'
03/30/20 20:59       KAREEM OLAJUWAN               Submitted New          Unbearable pains in bottom right Jaw bom through my ear.
Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 21 of 30 PageID# 49




                  AKeeAi (PloXai^ay ,
                                    j^a>-S€.
           A.
          M-tiiH fit, z-ha!

                                                No-hit^ o-f^ (ll<^\'^


                X-i K&reem Prk€E/y\ &kluu)6r\,u* ^ kfireki/ <^^r4-/Vv
             6y^ 44\\$                    /}d,V OX^^/'/'/hkr                             g.
                                                      im We ken- ///ec/^^^sf
             ^         A,.h€.Afiv^Aa.^-^ C S>^ l\D^'                           y/A^-edfl^o /4l3 *
      ^rt Sktar^ A/t>-i4]^/^/yj&f^ikt> PC dt/^-his-k) \ J)M/e ^luA-l^                           ^
     C/Yk,Jil^ Pd tA-e^lH. ^eri/ide A(i/h.3j                                      ^•» ^/^eeiJHo
                             /dur^m^) *j j^h, JT ultty^^ick                jyj^Jiho jOc.
      A/}^ion^U<, :rn//nf .(S\r.^rU4' Jr.r kltk^nr^nA (t ,'!j.
     (^en-l-er)]        f4uf\-k'                 /Vi^Joc/.<.Lj.fi-er\/iU)r ox^ l^fL pfiAs
      /4drt>/cl i/'' d larHc 7 Cl^ ir^c-hr -^J^tficLrkmeM- Oj(^
      MdrK i^trr/n^ 1                            3^ L.^y'ar-

       y^As                 ddJm h^S bee/x Pla&-exL fr^ tke //i/n^fe
     l/is-h'-kuhohd^/ /^al! hH /a d. firc^ p^lci Pos-k^f em/^hp^
       aJ //Idj/td 7^ £t!Z6k sZ)€^-Ag/i                   C S J>        4^IS                  d^^/

                       hu^e/^ AKfif/\n/0hjhi*J6Ay Sn^ deefor^, lJA(kr~
     C>^ p-Br^ur^ j-hik -fhe -fdr^OiA^ fs -frUe                          ddrretk^^
                                      ,av!
                                                     ^X^CtchtA /i/\                           ./_

     U                                                                    a>^).
                              !AN -4 m\

                       ^CLEBK. as, Oi& in.C i            ^^:2££l!5L^^Ef!l!LL.___.
                       ___     R^Hrv',0!ND[Wr::^                   'Cz^S{'77V<^^?kCtr€
Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 22 of 30 PageID# 50



                                    /^C-PMni/iP


        Kdr^e/}n /}/See^h ^kjaiJor^t^'

                                                     <^///7



             6^ 1^1,%                         ^D'^O^ber', ZotO
             OnA dCCuC^U. e^py c-f- Afs re 3^}de/\,4{jled£)CMiP
     ^^JC^(Zr-}^l_t__e/\^
                                             6tne-er<.fi^^
      Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 23 of 30 PageID# 51
                                        RICHMOND CITY JUSTICE CENTER           ========^^''^''7^
                                           Resident Account Summary
                                      Wednesday, July 29, 2020       @10:46

For BookingID: 31261       OLAJUWAN, KAREEM AKEEM
                                                                                       Owed     Held     Reference
                                                           Amount     Balance
   Date      Transaction Description
                                                                                     1163.00    0.00    07/13/2020
                                                           -0.18              ,00
07/13/2020   <1NP>        010:100671085-CoraisaryPur(                         ,18    1163.18    0.00    07/13/2020
             IMP          oiD:100671085-ComisaryPur<        29.92
07/13/2020
                                                                          0.18       1133.26      00    06/15/2020
             Epr          oiD:100665368-CoraisaryPuri      -17.32
06/15/2020
                                                                         17.50       1133.26     ,00    06/08/2020
                                                           -15.21
06/08/2020   <1NP>         Payment for INP on 2018-0                     32.71       1148.47    0.00    06/08/2020
                                                            -2.29
06/08/2020   <1NP>         Payment for INP on 2018-0'                    35.00       1150.76    0.00    06/08/2020
                                                            35.00
06/08/2020   DEPMO         MO # 6318 FROM VANESSA OLi                     0.00       1150.76    0.00    06/01/2020
             INP           oiD:100662563-ComisaryPur(       17.40
06/01/2020                                                                           1133.36    0.00    05/22/2020
                                                           -12.52         0.00
05/22/2020   <1NP>         0lD:100659855-CoraisaryRef\                   12.52       1145.88    0.00    05/22/2020
                                                            12.52
05/22/2020   INF           OID:100659855-ComisaryRef>                     0.00       1145.88    0.00    05/18/2020
             INP           oiD:100659855-ComisaryPur(       12.52
05/18/2020
                                                                          0.00       1133.36    0.00    05/11/2020
                                                           -12.52
05/11/2020   <INP>         OID:100656135-ComisaryRefi                    12.52       1145.88    0.00    05/11/2020
                                                            12.52
05/11/2020   INF           oiD:100656135-ComisaryRef'                     0.00        1145.88   0.00    05/04/2020
                                                            12.52
05/04/2020 INP             010:100656135-ComisaryPur(                                 1133.36   0.00     04/28/2020
                                                           200.00         0.00
04/28/2020 MEOICAL         HOSPITAL AOMISSION 042720                                   933.36   0.00     03/30/2020
                                                            22.01         0.00
03/30/2020 INP             010:100646252-ComisaryPur(                                  911.35   0.00     03/23/2020
                                                            16.65         0.00
03/23/2020 INP             010:100644694-ComisaryPur(
                                                                                       894.70   0.00     02/24/2020
                                                            16.65         0.00
02/24/2020 INP             oiD:100638469-ComisaryPur(                                  878.05   0.00     01/06/2020
                                                            16.65         0.00
01/06/2020 INP             010:100624682-ComisaryPur<                                  861.40   0.00     12/13/2019
                                                             7.50         0.00
12/13/2019 MEOICAL         1-MED 121219                                                853.90   0.00     10/21/2019
                                                            20.99         0.00
10/21/2019 INP             oiD:100613315-ComisaryPurc
                                                                                       832.91   0.00     10/07/2019
                                                            16.65         0.00
10/07/2019 INP             010:100612363-ComisaryPur<                                  816.26   0.00     09/27/2019
                                                             7.50         0.00
09/27/2019 MEOICAL         1-MED 092619                                                808.76      00    09/27/2019
                                                            10.00         0.00
09/27/2019    MEDICAL      SICK CALL 092619                                            798.76      00    09/04/2019
                                                            25.00         0.00
09/04/2019    MEOICAL      DENTIST VISIT 090319                                        773.76   0.00     09/04/2019
                                                             7.50         0.00
09/04/2019 MEDICAL         1-MED 090319                                                766.26   0.00     08/19/2019
                                                            17.30         0.00
08/19/2019 INP             010:100610089-ComisaryPur(
                                                                                      748.96    0.00     07/25/2019
                                                           100.00         0.00
 07/25/2019 MEOICAL        EMERGENCY ROOM VISIT 0724:                                 648.96    0.00     07/25/2019
                                                            50.00         0.00
 07/25/2019 MEDICAL        ER TRANSPORT/SHIFT CAR 07:                                 598.96    0.00      07/08/2019
                                                             17.30        0.00
 07/08/2019 INP            010:100608326-ComisaryPur<
                                                                                      581.66    0.00      07/03/2019■
                                                              7.50        0.00
 07/03/2019 MEOICAL        1-MED 070219                                                         0.00      06/27/2019
                                                             10.00        0.00        574.16
 06/27/2019 MEDICAL        SICK CALL 062619                                                     0.00      05/13/2019
                                                             35.94        0.00        564.16
 05/13/2019 INP            010:100605638-ComisaryPur(
                                                                                      528.22     0.00     04/08/2019
                                                             17.30            0.00
 04/08/2019 INP            oiD:100604146-ComisaryPur(                                            0.00     03/04/2019
                                                             46.55            0.00    510.92
 03/04/2019 INP            010:100602505-ComisaryPur<                                 464.37     0.00     01/23/2019
                                                              7.50            0.00
 01/23/2019 MEOICAL         1-MED 012219
                                                                                      456.87     0.00     01/23/2019
                                                             25.00            0.00
 01/23/2019 MEDICAL         DENTIST VISIT 012219                                       431.87    0.00     01/14/2019
                                                             18.25            0.00
 01/14/2019 INP             010:100600312-ComisaryPur(                                           0.00     12/31/2018
                                                            -15.28            0.00     413.62
 12/31/2018 epr             O10:100599559-ComisaryPur(                                           0.00     12/26/2018
                                                            -14.61       15.28         413.62
 12/26/2018 <1NP>           Payment for INP on 2018-0'                                           0.00     12/26/2018
                                                             -0.39        29.89        428.23
 12/26/2018 <1N0IGENT     C' Payment for INDIGENT COL t                                            00      12/26/2018
                                                             30.00       30.28         428.62
 12/26/2018 DEPMO            MO # 4566 FROM MEARTY JOHI                                428.62      00      12/23/2018
                                                            -12.22         0.28
 12/23/2018 EPR              010:100599348-CoraisaryPur<                                         0.00      12/20/2018
                                                             -2.65        12.50        428.62
  12/20/2018 <POSTAGE>      Payment for POSTAGE on 20:                                           0.00      12/20/2018
                                                             -2.65        15.15        431.27
 12/20/2018   <POSTAGE>     Payment for POSTAGE on 20.                                 433.92    0.00      12/20/2018
                                                             -6.59        17.80
 12/20/2018 <MEDICAL>       Payment for MEDICAL on 20:                                           0.00      12/20/2018
                                                             -0.61        24.39        440.51
 12/20/2018 <1ND1GENT O Payment for INDIGENT COL <                                               0.00      12/20/2018
                                                             25.00        25.00        441.12
 12/20/2018 DEPMO       MO # 6907 FROM VANESSA OLi                                               0.00      12/10/2018
                                                             18.25         0.00        441.12
 12/10/2018 INP         OID:100598529-ComisaryPur(
                                                                                       422.87    0.00      11/28/2018
                                                             -0.02           ,00
 11/28/2018 <IND1GENT O BRIEF,TSH1RT,SCKS,TOP,BOT:                                               0.00      11/28/2018
                                                             11.23           ,02       422.89
 11/28/2018 INDIGENT CO BRIEF,TSHIRT,SCKS,TOP,BOT.                                               0.00    11/26/2018
                                                            -56.67          .02        411.66
 11/26/2018 epr         010:100598080-ComisaryPur(
                                                                                                 0.00    11/25/2018
                                                             -7 00        56.69        411.66
 11/25/2018 <PROP OMG>  Payment for PROP DMG on 2(                                                 00    11/25/2018
                                                             -2 65        63.69        418.66
 11/25/2018 <P0STAGE>   Payment for POSTAGE on 20:                                                 00     11/25/2018
                                                             -0 91        66.34        421.31
 11/25/2018 <ME01CAL>   Payment for MEOICAL on 20:                                               0.00     11/25/2018
                                                            -17.50        67.25        422.22
 11/25/2018 <MED1CAL>   Payment for MEDICAL on 20:                                               0.00     11/25/2018
                                                            -17.50        84.75        439.72
 11/25/2018 <MED1CAL>   Payment for MEOICAL on 20:                                               0.00     11/25/2018
                                                            -11.14       102.25        457.22
 11/25/2018 <ME01CAL>   Payment for MEDICAL on 20:                                               0.00     11/25/2018
                                                            113.39       113.39        468.36
 11/25/2018 CYBERSUITE  OLAJUWAN, KAREEM

                                                        Page 1
      Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 24 of 30 PageID# 52
                                          RICHMOND CITY JUSTICE CENTER

                                            Resident Account Summary
                                      Wednesday, July 29, 2020                 @10:46

For BookingID: 31261        OLAJUWAN, KAREEM AKEEM
   Date      Transaction Description           ^                                                °---     ----     --------
08/10/2018 MEDICAL          VOID-NURSE SICK CALL 7/20,                                                   o!oO     08/09/2018
08/09/2018 MEDICAL          NURSE SICK CALL 7/20/18                  10.0               •                         08/08/2018
08/08/2018 MEDICAL                                 t   /i >           S'fiS         o'oO       458"36    0.00     07/31/2018
07/31/2018 INDIGENT CO! 5 ENVELOPES/STAMPS ^28/1!    2.66                            •         455*71    q.OO     07/23/2018
07/23/2018 INDIGENT CO 5 ENVELOPES/STAMPS 7/2^1.     2.65                            .         453*06    0.00     07/09/2018
07/09/2018 INP          OID;100590237-ComisaryPur< 68.57                             -         334*49    q.OO     07/02/2018
07/02/2018 <1NP>        01D:100589296-ComisaryRef> "55-61                            •         440*10    q.OO     07/02/2018
07/02/2018 INF          OID:100589296-ComisaryRefi 56.61                           5.          440*10    0.00     06/25/2018
06/25/2018 INP          OID:100589296-ComisaryPur( 72.51                             -         3^7*59    o.OO     06/18/2018
06/18/2018 <1ND1GENT C- 2X TSHIRT 6/16/18            0-86                           0.            -               06/18/2018
06/18/2018 INDIGENT CO: 2X TSHIRT 6/16/18            1-86                           0.8                  q_00     06/16/2018
06/16/2018 <MED1CAL> Payment for MEDICAL on 20. -0.86                               0.         33-7*45   0 00     06/16/2018
06/16/2018 CYBERSUXTE OLAJUWAN, KAREEM               1-72                           1-         337*45    o!oO     05/28/2017
05/28/2017 DOLLARADAY DOLLARADAY                     2.00                           0.00                          05/27/2017
05/27/2017 DOLLARADAY DOLLARADAY                     2.00                           0.         333*45    q.OO     05/26/2017
05/26/2017 DOLLARADAY DOLLARADAY                     2.00                           0.         33^*45    q.OO     05/25/2017
05/25/201-7 DOLLARADAY DOLLARADAY                    2.00                           0.00          .               05/24/2017
05/24/2017    DOLLARADAY    DOLLARADAY                                2.00          0.00       J5 .               05/23/2017
05/23/2017    DOLLARADAY    DOLLARADAY                                2.00          0.00       J5 -               05/22/2017
05/22/2017    DOLLARADAY    DOLLARADAY                                2.00          0.00          .               05/21/2017
05/21/2017    DOLLARADAY    DOLLARADAY                                2.00          0.00       3 .                05/20/2017
05/20/2017    DOLLARADAY    DOLLARADAY                                2.00          0.00       3 .                05/19/2017
05/19/2017    DOLLARADAY    DOLLARADAY                                2.00          0.00       349.      ^^       05/18/2017
  05/18/2017 DOLLARADAY     DOLLARADAY                                2.00           0.00      3 .                05/17/2017
  05/17/2017 DOLLARADAY     DOLLARADAY                                2.00           0.00      3 .                05/16/2017
  05/16/2017 DOLLARADAY     DOLLARADAY                                2.00           0.00      343.45    00^      05/15/2017
  05/15/2017 DOLLARADAY     DOLLARADAY                                2.00           0.00      341.               05/14/2017
  05/14/2017 DOLLARADAY     DOLLARADAY                                2.00           0.00                         05/13/2017
  05/13/2017 DOLLARADAY     DOLLARADAY                                2. 0           0 0       33 .       0-00    05/J3/2017
  05/12/2017 DOLLARADAY     DOLLARADAY                                2.00           0.00      335.               05/11/2017
  05/11/2017 DOLLARADAY     DOLLARADAY                                2.00           0.00      333.45     O.U     ^^^^0^2017
■ 05/10/2017 DOLLARADAY     DOLLARADAY                                2.00           0.00      331.45             05/09/2017
  05/09/2017 DOLLARADAY     DOLLARADAY                                2.00           0.00      329.               05/08/2017
  05/08/2017 DOLLARADAY     DOLLARADAY                                2.00           0.00      32                 05/07/2017
 05/07/2017 DOLLARADAY DOLLARADAY                                      2.00             0.00   325.45     0.00     '
 05/06/2017 DOLLARADAY DOLLARADAY                                      2.00             0.00   323.45     0 00
 05/05/2017 DOLLARADAY DOLLARADAY                                      2.00             0.00    321.               05/04/2017
 05/04/2017   DOLLARADAY     DOLLARADAY                                2.00             0.00    319.45             05/03/2017
 05/03/2017   DOLLARADAY     DOLLARADAY                                2.00             0.00    317.45    0.00     J5/03/2017
 05/02/2017   DOLLARADAY     DOLLARADAY                                2.00             0.00    315.45    0 00     05/02/2017
 05/01/2017   DOLLARADAY     DOLLARADAY                                2.00             0.00    313.               04/30/2017
 04/30/2017   DOLLARADAY     DOLLARADAY                                2.00             0.00    311.               04/29/2017
 04/29/2017 DOLLARADAY       DOLLARADAY                                2.00             0.00    309.45    0.00     J4/29/2017
 04/28/2017 DOLLARADAY       DOLLARADAY                                2.00             0.00    307-45    0.00     ^J/s^/ZOl^
 04/27/2017 DOLLARADAY       DOLLARADAY                                2.00             0.00    305.45    0.00     J4/27/201/
 04/26/2017 DOLLARADAY       DOLLARADAY                                2.00             0.00    303.45    0.00
 04/25/2017 DOLLARADAY       DOLLARADAY                                2.00             0.00    301.45    0.00     J4/25/201/
 04/24/2017 DOLLARADAY       DOLLARADAY                                2.00             0.00    299.45     .       04/23/2017
 04/23/2017 DOLLARADAY       DOLLARADAY                                2.00             0.00    297.45    0.00     04/23/2017
 04/22/2017 DOLLARADAY       DOLLARADAY                                2.00             0.00    295.45    0.00     J4/22/2017
 04/21/2017 DOLLARADAY       DOLLARADAY                                2.00             0.00    293.45     .       (,4/20/2017
 04/20/2017 DOLLARADAY       DOLLARADAY                                2.00             0.00    291.45    0.00     J4/20/20i/
 04/19/2017 DOLLARADAY DOLLARADAY                                      2.00             0.00    289.          •    04/18/2017
 04/18/2017    DOLLARADAY    DOLLARADAY                                2.00             0.00    287.45    0.00     04/18/201/
 04/17/2017    DOLLARADAY    DOLLARADAY                                2.00             0.00    285.45    0.00     0J/J3/2017
 04/16/2017    DOLLARADAY    DOLLARADAY                                2.00             0.00    283.45    0.00     04/16/2017
 04/15/2017    DOLLARADAY    DOLLARADAY                                2.00             0.00    281.45    0.00     04/15/2017
 04/14/2017 DOLLARADAY DOLLARADAY                               __      2.00       ___° 1°°
                                                              Page 2
      Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 25 of 30 PageID# 53
                                          RICHMOND CITY
                                                          JUSTICE CENTER^^^
                                                          ount Suiwnary
                                         Wednesday,
                                                          29, 2020 n0:46
                                                                                                                        Reference
                                         KAREEM AKEEM                                                       Held
                             OLAJUWRN,                                                         Owed
                                                                            Balance
                                                            Amount                                                      04 /13/2017
           ■^rrnsaction^Description
For BookingID
                                                                                0.00
                                                                                       27 7-45           0 .00
                                                                                                         0.00
                                                                                                                    04/12/2011
   Date
                                                               2.00
                                                                                0.00
                                                                                       275.45
                                                                                                         0.00
                                                                                                                    04/11/2017
                             DOLLARRDAY                        2.00
                                                                                0.00
                                                                                       273.45                       04/10/2017
                                                                                                          0.00       04/10/2017
                             DOLLARADAY                        2.00
                                                                                0.00
                                                                                        271.45
                                                                                                          0.00
                             DOLLARADAY                        2.65                     268.80                       04/09/2017
                             5 envelopes/5 STAMPS 0 408.
                                                                                 0.00                     0.00
 04/ll/20n                                                      2.00
                                                                                 0.00
                                                                                        266.80                       04/08/2017
                                                                                                           0.00
 nA/in/201'^ POSTftGE        DOLLARADAY                         2.00
                                                                                 0.00
                                                                                        264.80                       04/07/2017
                                                                                                           0.00
 n4/10/20n DOLLARADAY        DOLLARADAY                         2.00
                                                                                 0.00
                                                                                         262.80
                                                                                                           0.00
                                                                                                                      04/06/2017
 n4/09/20lY DOLLARADAY       DOLLARADAY                         2.00
                                                                                  0.00
                                                                                         260.80
                                                                                                           0.00
                                                                                                                      04/05/2017
 04/08/2017 DOLLARADAY       DOLLARADAY                          2.00                    258.80                       04/04/2017
 04/^7/2017 DOLLARADAY        DOLLARADAY                         2.00
                                                                                  0.00
                                                                                         256.80             0.00
                                                                                                                      04/03/2017
 S4/06/20n DOLLARADAY         DOLLARADAY                         2.00
                                                                                  0.00
                                                                                  0.00    254.80            0.00
                                                                                                                       04/02/2017
 04/05/2017 DOLLARADAY        DOLLARADAY                         2.00                          262.80       0.00
                                                                                                                       04/01/2017
 °04/04/20n DOLLARADAY        DOLLARADAY                          2.00
                                                                                  0.00
                                                                                  0.00         250.80       0.00
                                                                                                                       03/31/2017
  04/03/2017 DOLLARADAY        DOLLARADAY                         2.00                         248.80        0.00
                                                                                                                       03/30/2017
  04/02/2017 DOLLARADAY        DOLLARADAY                        2.00
                                                                                  0.00
                                                                                               246.80        0.00
                                                                                                                        03/29/2017
  04/01/2017 DOLLARADAY        DOLLARADAY                        2.00
                                                                                  0.00
                                                                                               244.80        0.00
                                                                                                                        03/28/2017
   03/?i/20n DOLLARADAY        DOLLARADAY                         2.00
                                                                                  0 .00
                                                                                                242.80       0.00
                                                                                                                        03/28/2017
   03/30/2017 DOLLARADAY                                          2.65
                                                                                   0.00                       0.00
   03/29/2017 DOLLARADAY
   03/28/2017 POSTAGE
                                "SSs/5 STMES 0324-                2.00
                                                                                  0.00
                                                                                   0.00
                                                                                                240.15
                                                                                                238.15
                                                                                                              0.00
                                                                                                                        03/27/2017
                                                                                                                        03/26/2017
                           DOLLARADAY                             2.00                          236.15        0.00
   OB/28/2017 DOLLARADAY   DOLLARADAY                                              0.00                       0.00
                                                                                                                         03/25/2017
                                                                  2.00
   23/27/2017 DOLLARADAY   DOLLARADAY                             2.00
                                                                                   0.00         234.15
                                                                                                              0.00
                                                                                                                         03/24/2017
   22/26/2017 DOLLARADAY   DOLLARADAY                             2.00
                                                                                   0.00          232.15
                                                                                                 230.15        0.00
                                                                                                                         03/23/2017
    03/25/2017 DOLLARADAY DOLLARADAY                               2.00
                                                                                   0.00
                                                                                                               0.00
                                                                                                                         03/22/2017
    03/24/2017 DOLLARADAY DOLLARADAY                                               0.00          228.15                  03/21/2017
                                                                   2.00                                        0.00
    03/23/2017 DOLLARADAY DOLLARADAY                               2.00
                                                                                   0.00          226.15
                                                                                                               0.00
                                                                                                                          03/20/2017
    03/22/2017 DOLLARADAY DOLLARADAY                                                  0.00       224.15                   03/19/2017
                                                                     2.00                                      0.00
    03/21/2017 DOLLARADAY DOLLARADAY                                 2.00
                                                                                      0.00       222.15
                                                                                                               0.00
                                                                                                                          03/18/2017
     03/20/2017 DOLLARADAY DOLLARADAY                                                 0.00        220.15                  03/17/2017
                  DOLLARADAY                                         2.00                         218.15        0.00
    03/19/2017                   DOLLARADAY                                           0.00                                03/16/2017
                  DOLLARADAY                                         2.00                                       0.00
    03/18/2017                   DOLLARADAY                                           0.00        216.15                  03/15/2017
                  DOLLARADAY                                         2.00                                          0.00
    03/17/2017                   DOLLARADAY                                           0.00       214 .15                    03/15/2017
    03/16/2017    DOLLARADAY                                         7 .50
                                                                                                 206 .65
                                                                                                                   0.00
                   medical       MEDS 031417                         2 00
                                                                                      0.00
                                                                                                                   0.00     03/14/2017
    03/15/2017                   DOLLARADAY                                           0.00       204..65                    03/13/2017
    03/15/2017     DOLLARADAY                                        2 00
                                                                                                 202 .65           0.00
                   DOLLARADAY    DOLLARADAY                           2 00
                                                                                      0.00                                   03/12/201'
     03/14/2017                                                                                  200 .65
                                                                                                                   0.00
                   DOLLARADA Y   DOLLARADAY                           2. 00
                                                                                      0.00                                   03/11/201'
     03/13/2017                                                                                   198 .65          0.00
                   DOLLARADAY    DOLLARADAY                                            0.00                                  03/10/201'
     03/12/2017                                                       2..00                                        0.00
                   DOLLARADAY    DOLLARADAY                                            0.00       196 .65
     03/11/2017                                                       2..00
                                                                                                                    0.00     03/09/201"
                   DOLLARADAY    DOLLARADAY                                            0.00       194 .65
     03/10/2017                                                       2..00                                                  03/08/201"
                                 DOLLARADAY                                            0.00       192 .65           0.00
     03/09/2017    DOLLARADAY                                        17..50                                                  03/08/201
     03/08/2017    medical        SICK CALL+MEDS 030717               2,.00            0.00       175.15            0.00
                                  DOLLARADAY                                                      173.15            0.00     03/07/201
     03/08/2017    DOLLARADAY                                         2..00            0.00
     03/07/2017     DOLLARADAY    DOLLARADAY                                           0.00       171.15            0.00     03/06/201
                                                                      2 .00
                    DOLLARADAY    DOLLARADAY                                           0.00        169.15           0.00     03/05/201
      03/06/2017                                                      2 .00
                    DOLLARADAY    DOLLARADAY                                                       167.15           0.00     03/04/201
      03/05/2017                                                      2 .00            0.00
      03/04/2017    DOLLARADAY    DOLLARADAY                                                                        0.00      03/03/201
                                                                      2 00             0.00        165.15
      03/03/2017    DOLLARADAY    DOLLARADAY
                                                                       2 00            0.00        163.15           0.00      03/02/201
      03/02/2017    DOLLARADAY    DOLLARADAY
                                                                       2 00            0.00        161.15           0.00      03/01/201
      03/01/2017    DOLLARADAY    DOLLARADAY
                                                                       2 00            0.00        159.15           0.00      02/28/201
      02/28/2017    DOLLARADAY    DOLLARADAY
                                                                       2 65            0.00        157.15           0.00     02/27/201
      02/27/2017 POSTAGE          5 ENVELOPES/5 STAMPS 0224:
                                  VOID-5 ENVELOPES/6 STAMPS           -2 65            0.00        154.50           0.00
      02/27/2017 PROP DMG                                                                                                    02/27/201
      02/27/2017 PROP DMG         5 ENVELOPES/5 STAMPS 0224:           2.65              0.00      157.15           0.00     02/27/201'
      02/27/2017 DOLLARADAY       DOLLARADAY                             2.00          0.00       154.50            0. 00
                                  DOLLARADAY                             2.00          0.00                                  02/27/201'
      02/26/2017 DOLLARADAY                                                                       152.50            0.00
      02/25/2017 DOLLARADAY       DOLLARADAY                             2.00          0.00                                  02/26/201"
                                                                                                  150.50            0.00
      02/24/2017 DOLLARADAY       DOLLARADAY                             2.00          0.00                                 02/25/2017
                                                                                                  148.50           0.00
      02/23/2017 DOLLARADAY       DOLLARADAY                             2.00          0.00
                                                                                                  146.50                    02/24/2017
                                                                                                                   0.00
      02/22/2017 DOLLARADAY       DOLLARADAY                             2.00            Coo                                02/23/2017
                                                                                                                   0.
                                                             Page 3
     Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 26 of 30 PageID# 54
                                   ";"'„mrD'arY"roSTlCE

                                    Wednesday f             '

                       °OLAJUWMr^^REEM_AKE^^                                                    Owed        Held
                                                                                                                           Reference

For BookingID; 31261^                                       '^ount           Balance____                               0 2/21/2017
                                                                                                            0.00
   Date
           Transaction Description^                              2.00
                                                                                 0.00       14 2.50
                                                                                                            0.00
                                                                                                                       02/20/2017
                                                                                 0 .00      140.50
                                                                                                            0.00
                                                                                                                       02/19/2017
                           dollaraday                            2.00                       138.50
02/21/2017 OOLLARADAy      dollaraday                                            0.00                       0.00
                                                                                                                       02/18/2017
                                                                 2.00                       136.50
02/20/2017
             DOLLARADAY
                           dollaraday                                            0.00                                  02/17/2017
                                                                 2.00                        134.50          0.00
02/19/2017 DOLLARADAY      dollaraday                                            0.00                                   02/16/2017
                                                                  2.00                       132.50          0.00
02/18/2017 dollaraday       dollaraday                            2.00
                                                                                 0.00
                                                                                                             0.00
                                                                                                                        02/15/2017
 02/17/2017 dollaraday                                                           0.00        130.50                     02/14/2017
                            dollaraday                            2.00                                       0.00
 02/16/2017 dollaraday      dollaraday                                           0.00        128.50                     02/13/2011
                                                                                                              0.00
 02/15/2017 dollaraday
                                                                  2.00                          126.50
                            dollaraday                             7.00
                                                                                 0.00
                                                                                                              0.00
                                                                                                                         02/13/2017
 02/14/2017 dollaraday      021317 DAMAGED SHEET. LT.                            0.00           119.50                   02/13/2017
                                                                 17.50                          102.00        0.00
  02/13/2017 prop dmg                                                             0.00                                   02/12/2017
  02/13/2017 medical
                            SICK CALL J4EDS 021117                 2.00
                                                                                                100.00        0.00
                            dollaraday                             2.00
                                                                                  0.00                                   02/11/2017
  02/13/2017 dollaraday     dollaraday                                            0.00           98.00        0.00
                                                                                                                         02/10/2017
  02/12/2017 dollaraday                                            2.00
                                                                                   0.00           96.00       0.00
                            dollaraday                                                                                   02/09/2017
  02/11/2017 dollaraday                                             2.00
                                                                                   0.00           94.00        0.00
                            dollaraday                                                                                    02/08/2017
   02/10/2017 dollaraday    dollaraday
                                                                    2.00
                                                                                   0.00           92.00        0.00
  02/09/2017 dollaraday dollaraday                                  2.00                                       0.00       02/07/2017
                                                                                   0.00           90.00
  02/08/2017 dollaraday dollaraday                                  2.00                                       0.00       02/06/2017
                                                                                   0.00           88.00
  02/07/2017 dollaraday dollaraday                                 2.00                                        0. 00      02/05/2017
                                                                                   0.00           86.00
  02/06/2017 dollaraday dollaraday                                 2.00                                        0.00
                                                                                                                          02/04/2017
                                                                                   0.00           84.00
  02/05/2017 dollaraday dollaraday                                 2.00                                         0.00      02/03/2017
                                                                                   0.00           82.00
  02/04/2017 dollaraday dollaraday                                 2.00                                         0.00       02/02/2017
                                                                                    0.00          80.00
  02/03/2017 dollaraday dollaraday                                   2.00                                       0.00
                                                                                                                           02/01/2017
                                                                                    0.00          78.00
   02/02/2017 dollaraday dollaraday                                  2.00                                       0.00       01/31/2017
                                                                                    0.00          76.00
   02/01/2017 dollaraday                                             2.00                                       0.00
                                                                                                                           01/30/2017
                            dollaraday                                              0.00          74.00
   01/31/2017 dollaraday                                             2.00                                       0.00       01/29/2017
                            dollaraday                                              0.00          72.00
   01/30/2017   dollaraday                                           2.00                                       0.00       01/28/2017
                            dollaraday                                              0.00          70.00
   01/29/2017 dollaraday                                             2.00                                        0.00      01/27/2017
                dollaraday  dollaraday                                              0.00          68. 00
   01/28/2017                                                         2.00                                       0.00      01/26/2017
                            dollaraday                                               0.00         66.00
    01/27/2017 dollaraday                                             2.00                                       0.00       01/25/2017
                dollaraday  dollaraday                                               0.00         64 .00
    01/26/2017                                                        2.00                                       0.00       01/24/2017
                            dollaraday                                               0.00         62.00
    01/25/2017 dollaraday                                             2.00                                       0.00       01/23/2017
                 dollaraday  dollaraday                                              0.00         60.00
    01/24/2017                                                        2.00                                       0.00       01/22/2017
                 dollaraday  dollaraday                                              0.00          58.00
    01/23/2017                                                        2.00                                       0.00       01/21/2017
                 dollaraday  dollaraday                                              0.00          56.00
    01/22/2017                                                         2.00                                      0.00       01/20/2017
                 dollaraday  dollaraday                                              0.00          54. 00
    01/21/2017                                                         2.00                                       0.00      01/19/2017
                             dollaraday                                              0. 00         52.00
     01/20/2017 dollaraday                                             2.00                                       0.00       01/18/2017
                 dollaraday  dollaraday                                               0.00         50.00
     01/19/2017                                                      -2.00
                                                                                                                  0.00       01/18/2017
     01/18/2017 <dollaraday Payment for DOLLARADAY on                -2.00            2.00         52.00
                                                                                                                  0.00       01/18/2017
     01/18/2017 <dollaraday Payment for DOLLARADAY on                                 4.00         54.00
                                                                       ■1.00
                                                                                                                  0.00       01/18/2017
     01/18/2017 <dollaraday Payment for DOLLARADAY on                   5.00          5.00         55.00
                                                                                                                   0 .00      01/18/2017
     01/18/2017 DEPMO         MO# 1710 FROM SHIRLEY PI                  2.00          0.00         55.00
                                                                                                                              01/17/201'
                              dollaraday                                                           53.00           0.00
     01/18/2017 dollaraday                                              2.00          0.00
                                                                                                                   0.00       01/16/201'
      01/17/2017 dollaraday DOLLARADAY                                  2.00          0.00         51.00
               DOLLARADAY     dollaraday                                                            49.00          0.00       01/15/201-
    01/16/2017                                                          2.00          0.00
               DOLLARADAY     DOLLARADAY                                                            47.00          0.00       01/14/201'
    01/15/2017                                                          2.00          0.00
               DOLLARADAY      dollaraday                                                           45.00          0.00       01/13/201'
    01/14/2017                                                          2.00           0.00
    01/13/2017 DOLLARADAY      dollaraday
                                                                           00            0.00       43.00          0.00       01/12/201'
    01/12/2017 DOLLARADAY      dollaraday
                                                                           00            0.00       41.00          0.00       01/11/201
    01/11/2017 DOLLARADAY      dollaraday
                                                                           00            0.00       39.00          0.00       01/10/201"
    01/10/2017 <DOLLARADAY     Payment for DOLLARADAY on                                                              00      01/10/201
                                                                           00            1.00       40.00
    01/10/2017 <DOLLARADAY     Payment for DOLLARADAY on                                                                      01/10/201
                                                                         00              3.00       42.00             00
    01/10/2017 <DOLLARADAY     Payment for DOLLARADAY on                                                                      01/10/201
                                                                      -2 00              5.00       44.00             00
    01/10/2017 <DOLLARADAY     Payment for DOLLARADAY on
    01/10/2017 <DOLLARADAY     Payment for DOLLARADAY on                 00              7.00       46.00          0.00       01/10/201
                               Payment   for   DOLLARADAY   on           00              9.00       48.00          0.00       01/10/201
    01/10/2017 <DOLLARADAY
                               Payment   for   DOLLARADAY   on        -2 00          11.00          50.00          0 .00      oi/io/2or
    01/10/2017 <DOLLARADAY
                               Payment   for   DOLLARADAY   on             ,00       13.00          52,00          D.OO
    01/10/2017 <DOLLARADAY
     01/10/2017 <DOLLARADAY    Payment   for   DOLLARADAY   on        -2 ,00         15.00
                                                                                                   54.00
                                                                                                                              mmi
     01/10/2017 <DOLLARADAY    Payment for DOLLARADAY on               ■2.00
                                                                                     17.                        Ml
                                                            Page 4
      Case 3:21-cv-00004-HEH-EWHRICHMOND
                                  Document   1-1 Filed 01/06/21 Page 27 of 30 PageID# 55
                                         CITY JUSTICE CENTER

                                           Resident Account Summary
                                        Wednesday, July 29, 2020      @10:46

For BookingID: 31251       OLAJUWAN, KAREEM AKEEM
                                                           Amount      Balance          Owed      Held   Reference
   Date       Transaction Description

                                                                         19.00         58.00      0.00   01/10/2017
01/10/2017    <DOLLARADAY Payment for DOLLARADAY or
                                                                                                         01/10/2017
01/10/2017    <DOLLARADAY Payment for DOLLARADAY o^                     ■723S00        60.00      0.00
                                                                                                         01/10/2017
                                                                          23.00        62.00      0.00
01/10/2017    <DOLLARADAY Payment for DOLLARADAY on         -2.00
                                                                          25.00        64.00      0.00   01/10/2017
01/10/2017    DEPMO        MO# 1337 FROM    MEARTY   JOl    25.00
                                                                           0.00        64.00      0.00   01/10/2017
01/10/2017    DOLLARADAY   DOLLARADAY                        2.00
                                                                           0.00        62.00      0.00   01/09/2017
01/09/2017    DOLLARADAY   DOLLARADAY                          2.00
                                                                           0.00        60.00      0.00   01/08/2017
01/08/2017    DOLLARADAY   DOLLARADAY                          2.00
                                                                           0.00        58.00      0.00   01/07/2017
01/07/2017    DOLLARADAY   DOLLARADAY                          2.00
                                                                           0    00     56.00      0.00   01/06/2017
01/06/2017    DOLLARADAY   DOLLARADAY                          2.00
                                                                           0    00     54.00      0.00   01/05/2017
01/05/2017    DOLLARADAY   DOLLARADAY                          2.00
                                                                           0 00        52.00      0.00   01/04/2017
01/04/2017    DOLLARADAY   DOLLARADAY                          2.00
                                                                           0 00        50.00      0.00   01/03/2017
01/03/2017    DOLLARADAY   DOLLARADAY                          2.00
                                                                           0 00        48.00      0.00   01/02/2017
01/02/2017    DOLLARADAY   DOLLARADAY                          2.00
                                                                           0 00        46.00      0.00   01/01/2017
01/01/2017    DOLLARADAY   DOLLARADAY                          2.00
                                                                           0 00           00      0.00   12/31/2016
12/31/2016    DOLLARADAY   DOLLARADAY                          2.00
11/03/2016    DOLLARADAY   DOLLARADAY                          2.00             .00       00        00   11/03/2016
              DOLLARADAY   DOLLARADAY                          2.00            wOO        00        00   11/02/2016
11/02/2016
10/24/2016    DOLLARADAY   DOLLARADAY                                          \o     "■'3^. 00     00   10/24/2016
10/23/2016    DOLLARADAY   DOLLARADAY
                                                                X
                                                                COO             Oib    36.00        00   10/23/2016
              DOLLARADAY   DOLLARADAY                          2.00             00     34.00      0.00   10/22/2016
10/22/2016
10/21/2016    DOLLARADAY   DOLLARADAY                          2.00             00     32.00      0.00   10/21/2016
10/20/2016    DOLLARADAY   DOLLARADAY                          2.00             00     30.00      0.00   10/20/2016
10/19/2016    DOLLARADAY   DOLLARADAY                          2.00             00     28.00      0.00   10/19/2016
08/26/2016    DOLLARADAY   DOLLARADAY                          2.00             00     26.00        00   08/26/2016
08/25/2016    MEDICAL      SICK CALL 8-24-16                12.00               00     24.00        00   08/25/2016
08/25/2016    DOLLARADAY   DOLLARADAY                          2.00             00      12.00     0.00   08/25/2016
08/24/2016    DOLLARADAY   DOLLARADAY                          2.00             00      10.00     0.00   08/24/2016
08/23/2016    DOLLARADAY   DOLLARADAY                          2.00             00       8.00     0.00   08/23/2016
08/22/2016    DOLLARADAY   DOLLARADAY                          2.00             00       6.00     0.00   08/22/2016
08/21/2016    DOLLARADAY   DOLLARADAY                          2.00        0.00          4.00     0.00   08/21/2016
 08/20/2016   DOLLARADAY   DOLLARADAY                          2.00        0.00          2.00     0.00   08/20/2016




                                                      Page 5
      Case 3:21-cv-00004-HEH-EWHRICHMOND
                                  Document
                                         CITY1-1  FiledCENTER
                                              JUSTICE   01/06/21 Page 28 of 30 PageID# 56

                                         Resident Account Suirunary
                                     Friday, November 20, 2020      @10:36

For BookingID: 31261      OLAJUWAN, KAREEM AKEEM

   Date      Transaction Description                     Amount      Balance     Owed    Held   Reference


                                                          17.40         0.00   1224.80   0.00   11/16/2020
11/16/2020   INP          OID:100695093-CoitiisaryPur(
11/06/2020   MEDICAL      VOID-PHYSICIAN VISIT 09291     -15.00         0.00   1207.40   0.00   11/06/2020
11/06/2020   MEDICAL      VOID-l-MED 090319               -7.50         0.00   1222.40   0.00   11/06/2020
                                                         -25.00         0.00   1229.90   0.00   11/06/2020
11/06/2020   MEDICAL      VOID-DENTIST VISIT 090319
11/06/2020   MEDICAL      VOID-SICK CALL 062619          -10.00         0.00   1254.90   0.00   11/06/2020
10/26/2020   <INP>        OID:100689184-ComisaryRefi      -7.05         0.00   1264.90   0.00   10/26/2020
10/26/2020   INF          OID:100689184-ComisaryRefi         7.05       7.05   1271.95   0.00   10/26/2020
10/19/2020   INP          OID:100689184-ComisaryPur(      27.15         0.00   1271.95   0.00   10/19/2020
09/30/2020   MEDICAL      PHYSICIAN VISIT 092920          15.00         0.00   1244.80   0.00   09/30/2020
09/21/2020   INP          OID:100683384-ComisaryPur(      17.40         0.00   1229.80   0.00   09/21/2020
08/24/2020   INP          OID:100678019-ComisaryPur(      17.40         0.00   1212.40   0.00   08/24/2020
08/14/2020   LEGAL FEES   BIRTH CERTIFICATE 081420        12.00         0.00   1195.00   0.00   08/14/2020
07/31/2020 PROP DMG       072820 DAMAGED ID CARD: K        5.00         0.00   1183.00   0.00   07/31/2020
07/31/2020   MEDICAL      INMATE REFUSA/APPT CANCEL       15.00         0.00   1178.00   0.00   07/31/2020
07/13/2020   <INP>        OID:100671085-ComisaryPur(      -0.18         0.00   1163.00   0.00   07/13/2020
07/13/2020   INP          OID:100671085-ComisaryPur<      29.92         0.18   1163.18   0.00   07/13/2020
06/15/2020   EPR          OID:100665368-ComisaryPur(     -17.32         0.18   1133.26   0.00   06/15/2020
06/08/2020 <INP>          Payment for INP on 2018-0'     -15.21        17.50   1133.26   0.00   06/08/2020
06/08/2020 <INP>          Payment for INP on 2018-0i      -2.29        32.71   1148.47   0.00   06/08/2020
06/08/2020   DEPMO        MO # 6318 FROM VANESSA OL/      35.00        35.00   1150.76   0.00   06/08/2020
06/01/2020   INP          OID:100662563-ComisaryPurc      17.40         0.00   1150.76   0.00   06/01/2020
05/22/2020   <INP>        OID:100659855-ComisaryRefi     -12.52         0.00   1133.36   0.00   05/22/2020
05/22/2020   INF          OID:100659855-ComisaryRefi      12.52        12.52   1145.88   0.00   05/22/2020
05/18/2020   INP          OID:100659855-ComisaryPur(      12.52         0.00   1145.88   0.00   05/18/2020
05/11/2020   <INP>        OID:100656135-ComisaryRefi     -12.52         0.00   1133.36   0.00   05/11/2020
05/11/2020   INF          OID:100656135-ComisaryRefi      12.52        12.52   1145.88   0.00   05/11/2020
05/04/2020   INP          OID:100656135-ComisaryPurt      12.52         0.00   1145.88   0.00   05/04/2020
04/28/2020   MEDICAL      HOSPITAL ADMISSION 042720      200.00         6.00   1133.36   0.00   04/28/2020
03/30/2020   INP          OID:100646252-ComisaryPur(      22.01         0.00    933.36   0.00   03/30/2020
03/23/2020   INP          OID:100644694-ComisaryPur(      16.65         0.00    911.35   0.00   03/23/2020
02/24/2020   INP          OID:100638469-ComisaryPur(      16.65         0.00    894.70   0.00   02/24/2020
01/06/2020   INP          OID:100624682-ComisaryPur(      16.65         0.00    878.05   0.00   01/06/2020
12/13/2019 MEDICAL        1-MED I2I2I9                       7.50       0.00    861.40   0.00   12/13/2019
10/21/2019 INP            OID:100613315-ComisaryPur(      20.99         0.00    853.90   0.00   10/21/2019
10/07/2019 INP            OID:100612353-ComisaryPur(      16.65         0.00    832.91   0.00   10/07/2019
09/27/2019   MEDICAL      1-MED 092619                       7.50       0.00    816.26   0.00   09/27/2019
09/27/2019   MEDICAL      SICK CALL 092619                10.00         0.00    808.76   0.00   09/27/2019
09/04/2019   MEDICAL      DENTIST VISIT 090319            25.00         0.00    798.76   0.00   09/04/2019
09/04/2019   MEDICAL      1-MED 090319                       7.50       0.00    773.76   0.00   09/04/2019
08/19/2019   INP          OID:100610089-ComisaryPur(      17.30         0.00    766.26   0.00   08/19/2019
07/25/2019   MEDICAL      EMERGENCY ROOM VISIT 0724!     100.00         0.00    748.96   0.00   07/25/2019
07/25/2019   MEDICAL      ER TRANSPORT/SHIFT CAR 07;      50.00         0.00    648.96   0.00   07/25/2019
07/08/2019 INP            OID:100608326-ComisaryPur(      17.30         0.00    598.96   0.00   07/08/2019
07/03/2019 MEDICAL        1-MED 070219                     7.50         0.00    581.66   0.00   07/03/2019
06/27/2019 MEDICAL        SICK CALL 062619                10.00         0.00    574.16   0.00   06/27/2019
05/13/2019 INP            OID:100605638-ComisaryPur(      35.94         0.00    564.16   0.00   05/13/2019
04/08/2019 INP            OID:100604146-ComisaryPur(      17.30         0.00    528.22   0.00   04/08/2019
03/04/2019 INP            OID:100602505-ComisaryPur(      46.55         0.00    510.92   0.00   03/04/2019
01/23/2019 MEDICAL        1-MED 012219                       7.50       0.00    464.37   0.00   01/23/2019
01/23/2019 MEDICAL        DENTIST VISIT 012219            25.00         0.00    456.87   0.00   01/23/2019
01/14/2019 INP            OID:100600312-ComisaryPur(      18.25         0.00    431.87   0.00   01/14/2019
12/31/2018 EPR            OID:100599559-ComisaryPur(     -15.28         0.00    413.62   0.00   12/31/2018
12/26/2018 <INP>        Payment for INP on 2018-0(       -14.61        15.28    413.62   0.00   12/26/2018
12/26/2018 <INDIGENT C- Payment for INDIGENT COL <        -0.39        29.89    428.23   0.00   12/26/2018
12/26/2018 DEPMO          MO # 4566 FROM MEARTY JOHI      30.00        30.28    428.62   0.00   12/26/2018
12/23/2018 EPR            OID:100599348-ComisaryPur<     -12.22         0.28    428.62   0.00   12/23/2018
12/20/2018 <POSTAGE>      Payment for POSTAGE on 20:      -2.65        12.50    428.62   0.00   12/20/2018
12/20/2018 <POSTAGE>      Payment for POSTAGE on 20;      -2.65        15.15    431.27   0.00   12/20/2018

                                                    Page 1
Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 29 of 30 PageID# 57




     I                                       fi.^'ihH UAy_c 4-kc thkUy..^
     /^nl-J^urkh^.A^
                I
                                     -ki-kkt /K^lAik^ J^Jn&Vii-u h'on dirA
                                         (


    'Pht U/liPcd S'^d^s d^f^S^l^^d^iorvxl Ixis                        i/ia> 1<P<^ hp
     /y]idmL                                                          fia!i.
     f^o(iJc A                                                    *

     A'j                                     fit, deP/n
     Senou^ /y^^d ic^/                 0^ (dejihinzPii/ jadi                      '
                                       / i)i> "^7/ /o./ J l//7j-^/^/^/hp/£Py^^
     r~tf<^-/-iy r^fu-^s-i-td Oip 3\d^ A^-cd/<^4/^ A-^ Ip'

     3'} T^hc d^^P^(k^y5_d6pkn .P                                           6er/^as_ „
                    ddaryg,             I(^-tncc^^                         ^/Xd jL, J




     ^-y                             A/                  p                          .„ _
       l^e_ 6t(!C^lApefj^ mtdlMi c^rjk^; r
    S•) /v^tii6^/ /Yj^yr^tpetf        SrPP/
    <2^,^yt/y^nP \/yATYL//n^(idi(^Py
    hp &ipd-P% h^. hdi^__ p}ipy^t[sjL
                                                         £/&/np£^j ^^u^erel
Case 3:21-cv-00004-HEH-EWH Document 1-1 Filed 01/06/21 Page 30 of 30 PageID# 58




      "'^tLLj3^jJ^9:i _ J^_IS_ j's /n /'/^K4-i<^ ^
    \^^_____^ YjPj&j-
     COnskjj::<^!kn_'

                                                   ./WgdN /h /Olaluujg^,.sr-
